Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julian Gonzalez on February 24, 2022.
The application has been amended as follows: 
	a.) In claim 1, line 9, before “spacers”, insert --plurality of--. 
	b.) In claim 1, line 11, before “spacers”, insert --plurality of--. 
	c.) In claim 1, line 13, before “spacers”, insert --plurality of--. 
	d.) In claim 1, line 18, before “spacers”, insert --plurality of--. 
	e.) In claim 1, line 25, before “spacers”, insert --plurality of--. 
	f.) In claim 27, line 10, delete “(Bernthsen)”. 
	g.) In claim 27, line 12, delete “(MacNeal)”. 
	h.) In claim 36, line 3, after “step”, delete “(f)” and insert --(e)--. 
	i.) In claim 37, line 2, after “step”, delete “(f)” and insert --(e)--. 
	j.) In claim 42, line 2, delete “WIFI” and insert --wireless--. 

l.) In claim 61, line 1, delete “the spacers have a shape of pillar” and insert --each of the plurality of spacers have a pillar shape--. 
	m.) In claim 87, delete “the spacer” and insert --each of the plurality of spacers--.
	n.) In claim 88, delete “the spacer” and insert --each of the plurality of spacers--. 
	o.) In claim 89, line 1, delete “comprising” and insert --comprises--. 
	p.) In claim 90, line 1, delete “comprising” and insert --comprises--. 
q.) In claim 96, line 1, before “spacers”, insert --plurality of--. 
r.) In claim 101, line 1, delete “targeted” and insert --target--. 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 2, reference characters 602, 11, 12, and 22 are not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



2/24/22